Webb, Judge.
Ernest Lee Kilgore on charges of murder and aggravated assault was convicted of voluntary *475manslaughter and aggravated assault, for which he received sentences of twenty and five years, respectively, the latter to run concurrently with the former. He appeals, contending that the evidence did not support the verdicts.
Submitted July 15, 1976
Decided September 7, 1976.
Jack Dorsey, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Wallace Speed, Assistant District Attorneys, for appellee.
The evidence was amply sufficient to support the verdicts and, the jury having determined the issue, the verdicts will not be disturbed. Strickland v. State, 137 Ga. App. 419, 421 (224 SE2d 87); Johnson v. State, 138 Ga. App. 431 (226 SE2d 291).
Likewise, there was no error in the trial court’s limiting cross examination to relevant matters. McGinty v. State, 134 Ga. App. 399, 405 (5) (214 SE2d 678).

Judgment affirmed.


Deen, P. J., and Quillian, J., concur.